.Decided that it is only where a suit has been properly commenced against the defendant, and the complainant afterwards parts with his interest, either wholly or in part, that the defendant has the right to apply to the court to dismiss the bill unless the assignee is brought before the court within a specified time, by a supplemental bill in the nature of a bill of revivor, and that such right does not exist where the interest of the com . . . .... plamant is assigned before:the commencement of the suit.— mi ■ , . . Inat in such a case the objection that the assignee is a ne-eessary party should be raised by plea or answer.
That petitions in a cause, (except petitions of appeal and for a rehearing) need not be signed by counsel.
But that petition bills, answers, and affidavits must, in all cases, be signed by the party who verifies them.
Petition dismissed, with $10, costs.